UNITED STATES DISTRICT COURT

 

SOUTHERN DISTRICT OF NEW YORK fo
se eee oenew yoRe . Jr(s] U4
MARIA SONIA ARIAS VARGAS, ;

Plaintiff,
V.

ORDER OF DISMISSAL

FIRST MILE SQUARE, LLC, ;

Defendant. : 18 CV 11255 (VB)

The Court has been advised that the parties have settled this case. (Doc. #37).
Accordingly, it is hereby ORDERED that this action is dismissed without costs, and without
prejudice to the right to restore the action to the Court’s calendar, provided the application to
restore the action is made by no later than January 6, 2020. To be clear, any application to
restore the action must be filed by January 6, 2020, and any application to restore the action filed
thereafter may be denied solely on the basis that it is untimely.

All pending deadlines and scheduled conferences are adjourned without date.

The Clerk is instructed to close this case.

Dated: December 5, 2019

White Plains, NY

SO ORDERED:

Vir |

Vincent L. Briccetti
United States District Judge

 
